DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 01/08/2021: Claims 1-24 are pending. 

Response to Arguments

Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-24 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of “… a calculation device arranged to calculate an average number of clock cycles that elapse while a transition of the digital signal passes through the delay unit based on the first accumulator, the second accumulator and the measurement counter.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-12 are allowed for depending from allowable claim 1.

Claims 14-24 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Schnell et al teaches second delay circuit but does not teach “… a calculation device arranged to calculate an average number of clock cycles that elapse while a transition of the digital signal passes through the delay unit based on the first accumulator, the second accumulator and the measurement counter.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/16/2021